DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 25th, 2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 (and claims 2-7 due to dependency), 8 (and claims 9-14 due to dependency), and 15 (and claims 16-20 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 introduce a powertrain having an engine and an electric machine each configured to generate and deliver power to a transmission to propel the vehicle and a controller programmed to, in both the nominal and performance driving modes, operate both the engine and the electric machine to propel the vehicle, wherein (i) a collective power output of the engine and the electric machine is greater in the performance driving mode than in the nominal driving mode and (ii) shift points of the transmission relative to vehicle speed are greater in the performance driving mode than in the nominal driving mode. Applicant’s Specification Paragraph [0005] states that when transitioning from the nominal to the performance driving mode, increase shift points of the transmission relative to the vehicle speed. While this paragraph certainly indicates that the shift points increase when transitioning to the performance driving mode, this could be in comparison to a non-transitional point in time (e.g. when having been in the performance driving mode for a long period of time) rather than being in comparison to when in the nominal driving mode. Paragraph [0029] states that “performance driving mode may involve periods of high power output”, but again, this is not stated to be in comparison to power output levels from when in the nominal driving mode. Paragraph [0031] states that in the performance driving mode the “control system is typically designed to provide maximum powertrain output during wide-open pedal accelerator demand, which means maximum engine power plus maximum electrified drive power”. However, this is a specific scenario describing “during wide-open pedal accelerator demand”, and perhaps there is the same amount of power transmission occurring in the nominal driving mode if that same condition were true (e.g. “during wide-open pedal accelerator demand”). Furthermore, the specification does not disclose whether the engine and the electric machine are used to propel the vehicle while in the nominal driving mode. Finally, none of the other portions of the specification provide appropriate support for these specific limitations.  As such, they are being considered as “new matter”.  Appropriate corrections are required.

Potential Allowable Subject Matter
There are no prior art rejections being made at this time as the subject matter added to the claims by amendment does not appear to be disclosed, taught, suggested, or rendered obvious by the prior art of record.  As such:
(a) Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action, presuming that the corrections made to the claims in order to overcome said rejection(s) keep them in a state where the prior art of record remains overcome; and
(b) Claims 2-7, 9-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, presuming that the corrections made to the claims in order to overcome said rejection(s) keep them in a state where the prior art of record remains overcome.
Response to Arguments
Applicant’s arguments, see Remarks: Amendments to the claims and response 35 U.S.C. 103 rejections (Page 8), filed March 25th, 2022, with respect to claims 1 (and claims 2-7 due to dependency), 8 (and claims 9-14 due to dependency), and 15 (and claims 16-20 due to dependency) have been fully considered and are persuasive. The prior art of record does not disclose, teach, suggest, and/or render obvious the combination of limitations now found in at least the independent claims. Thus the prior art rejections of claims 1 (and claims 2-7 due to dependency), 8 (and claims 9-14 due to dependency), and 15 (and claims 16-20 due to dependency) have been withdrawn.  However, the subject matter that was added in by amendment to overcome the prior art of record does not have proper specification support, and thus instead of the previously made prior art rejections, these claims are all now rejected under 35 USC 112(a) (written description) for comprising new matter.  See above Office action section pertaining to Claim Rejections under 35 USC 112 for further details.  As such, the claims are still not in condition for allowance, and thus this Office action is being made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The Examiner has cited particular paragraphs or columns and line numbers in the references
applied to the claims above for the convenience of the Applicant. Although the specified citations are
representative of the teachings of the art and are applied to specific limitations within the individual
claim, other passages and figures may apply as well. It is respectfully requested of the Applicant in
preparing responses, to fully consider the references in their entirety as potentially teaching all or part
of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by
the Examiner. See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore
& Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S.
851 (1984). See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to
the application as a whole (analogous art), or (c) have significant relevance to one or more specific
limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be
found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular
reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot
determine why any one or more reference/-s has/have been included on a PTO-892, upon request from
the Applicant, the Examiner can provide an explanation within a future Office action and/or during a
future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663